Citation Nr: 0601097	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-25 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated 10 percent disabling. 

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1984 
to December 1989.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2004, the veteran testified before the 
undersigned at a hearing conducted at the RO (a Travel Board 
hearing).  A transcript of that hearing is contained in the 
claims folder.  


FINDINGS OF FACT

1.  Affording the veteran the benefit of the doubt, the 
veteran's left knee disorder is manifested by severe left 
knee pain and subluxation, to include associated arthritis 
and intermittent giving way or locking.  

2.  The veteran's left knee disorder is not manifested by any 
limitation of motion including due to pain, distinct from any 
subluxation and associated generalized knee pain which is not 
specifically associated with range of motion.  

3.  A low back disorder was not shown in service, and is not 
otherwise causally related to service.  

4.  Degenerative joint disease of the lumbar spine was not 
present to a compensable degree within the first post-service 
year.  

CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for an increased rating to 30 percent disabling, but 
no more, are met for a left knee disorder based on 
subluxation and associated disability including arthritis and 
associated symptoms including pain, locking, and giving way.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326, 3.321, Part 4, 4.71a, Diagnostic Codes 
5010-5003, 5257 (2005).

2.  A low back disorder was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letter 
in June 2003.  This letter appropriately notified the veteran 
what VA would do and what the appellant must do in 
furtherance of his claims.  The letter also informed the 
veteran with specificity what would be required for his 
claims for service connection and increased rating to be 
granted, and explicitly asked the veteran to submit pertinent 
evidence he had, and to inform of the existence of any 
additional evidence that would further his claims, including 
in particular any medical evidence of the disability - for 
which he claimed entitlement to service connection - in 
service and/or medical evidence causally linking the current 
disability to disease, injury, or an event in service; and 
any medical evidence of increased severity of the disability 
for which he claimed entitlement to an increased evaluation.  

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of his claims.  He testified at 
the Travel Board hearing in November 2004.  

Pertinent VA and private medical records have been obtained 
to the extent possible.  All indicated private and VA medical 
records were requested, and all records obtained were 
associated with the claims folder.  The  veteran's service 
medical records are also associated with the claims folder.  
The veteran was afforded a VA examination in August 2003 
addressing his left knee disorder increased rating claim, and 
a record of that examination is associated with the claims 
folder.

In September 2003 the veteran requested a VA examination to 
address the severity of his low back disorder.  However, 
while VA may be required to afford the veteran a VA 
examination to address a disability in furtherance of a 
service connection claim, the Board finds that such 
development is not required in this case.  The United States 
Court of Appeals for Veterans Claims (Court) had interpreted 
38 U.S.C.A. § 5103A as requiring VA to obtain a medical 
opinion in any compensation claim in which the veteran 
provides medical evidence of a current disability, lay 
evidence of an in-service disease or injury, and lay evidence 
of continuing symptomatology since service.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  The Court implied 
that an opinion in this situation is necessary, regardless of 
the contradictory evidence of record regarding an in-service 
disease or injury or any finding regarding the credibility or 
probative value of the veteran's statements.  However, as 
addressed subsequently by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), there is no such 
requirement where no reasonable possibility exists that the 
additional examination development would further the 
veteran's claim.  Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); citing 38 U.S.C.A. § 5103A(a)(2) (West 2002).  

The Federal Circuit reviewed the relevant subsection of the 
regulation 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs.  The Federal Circuit noted that this regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he has suffered an event, injury, or disease 
in service in order to trigger VA's obligation to provide a 
VA medical examination or obtain a medical opinion.  The 
Federal Circuit found that the regulation properly filled a 
gap left in the statute.  Further, the Federal Circuit 
referenced a preceding section of the statute, 38 U.S.C.A. § 
5103A(a)(2), which indicates that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Federal Circuit found that, if the evidence of 
record does not establish that the veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim.  In making this 
finding, the Federal Circuit noted the arguments made by the 
Secretary that "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."  Paralyzed Veterans of 
America, et. al., 345 F.3d at 1356.  

In this case, the veteran did suffer an event or injury in 
service, consisting of a single documented instance of low 
back strain, for which he was afforded two days of limited 
duty.  However, in this instance there exists no reasonable 
possibility that further development, inclusive of a medical 
examination addressing the veteran's low back disorder, would 
further the veteran's claim.  There is no record of 
complaint, treatment, finding, or diagnosis referable to the 
low back subsequent to that single treatment in service and 
prior to the veteran's first low back disc herniation injury 
at work six years post service in 1991.  The veteran also had 
two subsequent work injuries with low back disc herniation, 
in 1998 and 2000, and following each of these three post-
service injuries he underwent surgical laminectomy and 
follow-up treatment.  The veteran's low back disability post 
service, as documented by numerous treatment records, began 
and has persisted from that first treated disc injury in 
1991.  As was made clear by the veteran's treating 
neurosurgeon, Dr. E. H., in a submitted November 2004 letter, 
no medical basis is presented for any association between the 
veteran's acute treatment for a single instance of low back 
strain in service, and his current low back disc disorder 
following significant low back injuries post service with 
resulting disc herniations and subsequent laminectomies.  As 
Dr. H. then pointed out, the injury in service was a low back 
strain, and the current disability consisted of lumbar disc 
disease.  The record is absent evidence presenting a 
reasonable possibility that the claim might be furthered with 
further development.  38 U.S.C.A. § 5103A(2) (West 2002 & 
Supp. 2005); see also 38 U.S.C.A. § 5107(a) (West 2002) 
(claimant has a responsibility of presenting and supporting a 
claim for benefits).  

Additionally, the Board finds that the medical statement 
provided by Dr. H. in November 2004, together with the 
treatment records of that neurosurgeon dating from 1991 
through 2003, more than adequately address the question of a 
causal link between the inservice low back strain and the 
current back disc disorder, thereby obviating the need for a 
VA examination.  38 U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 
2005) (VA examination not required where medical evidence is 
sufficient to make a decision on the claim).

The veteran was informed of evidentiary and procedural 
development in the course of his appeal by the appealed 
September 2003 rating action, and by a statement of the case 
in May 2004.  The veteran by a November 2004 signed statement 
waived RO consideration of the subsequently submitted 
evidence from Dr. Howell, prior to Board adjudication.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was not provided prior to the appealed 
September 2003 rating action.  The Board notes that 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are also 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
appellant was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103, (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Evaluation of a Left Knee Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  However, the Board will consider only those 
factors contained wholly in the rating criteria. See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown,  
8 Vet. App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), VA General 
Counsel held that arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating or that there be painful motion of the knee.  
See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

Degenerative arthritis is rated according to limitation of 
motion for the joint or joints involved.  Where limitation of 
motion is non-compensable, a rating of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Traumatic arthritis is rated 
as degenerative arthritis. Diagnostic Code 5010.

Limitation of flexion under Code 5260 is assigned a zero 
percent evaluation where flexion is limited to 60 degrees; a 
10 percent evaluation when flexion is limited to 45 degrees; 
and a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees. Limitation of 
extension under Code 5261 is assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-5261 (2005).

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned where the disability is slight impairment of the 
knee, including recurrent subluxation or lateral instability; 
a 20 percent for moderate impairment of the knee; and 30 
percent for severe knee impairment.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  Full motion of the 
knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II 
(2005).

The veteran contends that his left knee disorder is more 
disabling than is reflected in the 10 percent disability 
evaluation assigned.  

Service medical records reflect that the veteran was 
medically separated from service based on recurrent left 
lateral patella subluxation refractory to surgical repair, 
resulting in medical unfitness for duty.  

The veteran was afforded a VA examination of his left knee in 
August 2003, and his claims folder was reviewed by the 
examiner.  The veteran's history of left patellar dislocation 
in service was noted.  He complained of persistent pain in 
the front of the knee, and reported being unable to do any 
significant walking or any exercise other than swimming, due 
to knee pain.  The examiner noted that the veteran did not 
use a brace or ambulatory aid, though he reportedly did use 
anti-inflammatory medication.  On examination, the veteran 
walked without a significant limp, and the knee was in normal 
alignment, though there was significant medial and lateral 
subluxation.  An 18-inch midline scar was observed over the 
knee.  There was a small amount of effusion, but the knee was 
stable to varus, valgus, anterior, and posterior stress.  
There was anterior compartment crepitus and a significant 
amount of patellar apprehension.  Quadriceps and hamstring 
strength was 5/5, and range of motion of the knee was from 
zero to 140 degrees.  The examiner noted that arthritis 
appeared to be exhibited at least under the anterior 
compartment.  The examiner assessed persistent patellofemoral 
pain and likely early arthritis, resulting in significant 
limitation of his activities.  

August 2003 VA x-rays of the knee confirm the presence of 
patellofemoral osteoarthritic changes, two horizontal screws 
traversing the proximal tibia in the region of the patellar 
tendon attachment, and some fragmentation of the anterior 
surface of the patella.  The radiologist also suspected knee 
effusion, and assessed a major abnormality of the knee.  
However, the joint space was well maintained.  

At his November 2004 hearing the veteran testified that his 
knee produced significant pain, swelling, and occasional 
locking.  He described his current working habit as working a 
bit, then sitting to rest the knee, and then working a bit 
more.  He added that when he had a great deal of pain in the 
knee he would call in sick.  He emphasized that his tendency 
was to work through the pain, to force the knee to pop back 
in place when it locked, and to catch himself when the knee 
began to give way.  He further emphasized that he had learned 
to adapt to the knee disorder.  

In a prior submitted statement in June 2004, he informed that 
in the past twenty years his left knee pain had grown twice 
as bad as it had been, with the pain worse in the winter 
months.  He added that he had to support the majority of his 
weight with his right leg.  

In short, the August 2003 examination affirmed the presence 
of subluxation and significant knee pain significantly 
impairing the veteran's activities, and thus supported the 
veteran's allegations concerning the level of pain and 
impairment associated with the knee.  Affording the veteran 
the benefit of the doubt, the Board concludes that the 
veteran has severe knee impairment due to pain, subluxation, 
and some associated intermittent locking and instability, 
warranting a 30-percent disability evaluation under 
Diagnostic Code 5257.  38 C.F.R. §  4.71a.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §  3.102; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991) (a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it).  A higher disability rating is not warranted on 
any other basis.  Limitation of motion was not found on 
examination, and non-union or tibia or fibular impairment 
requiring a knee brace were not shown.  

While the veteran has arthritis and pain in the knee, the 
veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 5257 based in part of the arthritis and 
associated pain, as well as the subluxation and any 
intermittent instability.  The medical record does not 
support findings of limitation of motion of the knee so as to 
warrant a separate disability rating on that basis, despite 
the veteran's contentions of some limitation of motion due to 
pain.  The preponderance of the evidence, particularly in the 
absence of supporting medical evidence, is against such a 
separate rating.  38 U.S.C.A. §  5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261; VAOPGCPREC 23-97; 
VAOPGCPREC 9-98. 

These conclusions are consistent with the evidentiary record 
as a whole, inclusive of the admittedly limited record of 
treatments for the knee.  The Board notes, in this regard, 
that the veteran emphasized that he was not one to seek 
treatment unless absolutely needed.  While the absence of 
records may make rating difficult, VA will not penalize a 
veteran in assigning a rating merely based on such a paucity 
of treatment records, where, as here, a recent medical 
examination report may serve to support contentions of 
ongoing significant disability.  

Service Connection for a Low Back Disorder

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  Certain diseases, such as arthritis (as 
applicable in this case, degenerative joint disease of the 
lumbar spine), may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

At his November 2004 hearing, the veteran testified that he 
hurt his back in service when he was lifting a weight from 
the rack in the course of weight lifting.  He described it as 
a significant amount of pain in the low pack, with a lot of 
pain the following day.  He noted that he was then assigned 
to limited duty for a period of time, and thereafter returned 
full duty.  Following the initial injury and recovery period, 
he explained, the pain subsided to a nagging low back pain.  
He added that the pain persisted throughout service because 
he continued to lift weights in service.  However, he noted 
that no x-rays or MRIs or similar pictures of his back were 
obtained in service. A petty officer corpsman had provided 
the in-service treatment.  

The sole service medical record addressing a low back 
condition is a December 1985 treatment record, where the 
veteran was evaluated by a flight surgeon, based on the 
veteran's complaint of back pain following lifting weights 
the day prior in the gym.  There was pain in the central low 
back.  The veteran reported having no prior injury.  
Objectively, the veteran was in no apparent distress and the 
spine was nontender with good range of motion.  The lumbar 
paraspinous muscles were tight.  Neurological examination was 
normal, with deep tendon reflexes 2+ bilaterally and the toes 
downgoing.  The treating physician diagnosed low back strain, 
and prescribed Naproxen and light duty for two days.  The 
veteran was to return to the clinic as needed, but there is 
no record of his having returned in service for any further 
back difficulty.  The veteran's numerous medical evaluations 
related to his left knee, including medical evaluations 
associated with his medical discharge from service due to the 
knee, make no mention of any sign, symptom, complaint, 
finding, diagnosis, or treatment of the low back.  

The claims folder contains a November 2004 letter from E. H., 
M.D., a private neurosurgeon. In the letter, the surgeon 
informed that he had treated the veteran on an ongoing basis 
for his post-service back injuries.  He noted that the 
veteran had a low back strain in service in December 1985, 
which was treated with two days of light duty, with no record 
thereafter of difficulty with the low back.  The surgeon 
noted that he performed back surgeries on the veteran in 1991 
and 1998 for disc herniations at L3 and L4.  The treatment 
records of this surgeon contained in the claims folder 
reflect that the veteran suffered acute herniations of the L3 
and L4 discs in work-related injuries in 1991, 1998, and 
2000, with surgeon performing laminectomies in each instance, 
and with follow-up treatment thereafter through May 2004.  
There is no indication in any of these records that the 
veteran's low back disorders for which he received treatment 
beginning in 1991, were related to the low back strain in 
service.  Notably, treatment records, including in April 
2003, inform of persistent low back pain with radiculopathy, 
with Dr. H.'s opinion that the condition will require a 
further decompressive lumbar laminectomy and fusion.  The 
treatment records include a diagnosis of lumbar spinal 
stenosis with radiculopathy.  In his November 2004 letter, 
Dr. H. identifies the current disorder as disc disease, which 
he distinguishes from the low back strain the veteran 
experienced in service. 

In a November 2004 submitted statement, the veteran 
acknowledged that he had injured his low back post service in 
1991, with rupture of a lumbar disc.  He conceded that he had 
never had that degree of low back pain prior to 1991.  
However, he argued that because there were no detailed 
records of evaluation of his prior injury in service, with no 
x-rays and no MRI obtained, the severity of the injury in 
service could not be known, and it also could not be known 
whether a low back condition had persisted from service.  

Thus, the record as a whole presents evidence of an assessed 
low back strain in service treated with two days of light 
duty, and no further record of complaints, findings, 
treatment, or diagnosis of any low back disability prior to a 
work injury post service in 1991 with disc herniation 
requiring laminectomy.  By the veteran's own admission, there 
was no follow up treatment for that low back strain in 
service or post service.  The records show that the veteran 
had persistent low back pain and associated difficulties from 
1991, and also had two further work injuries with low back 
disc herniation, in 1998 and in 2000, in each case again disc 
herniation requiring laminectomy.  There is no cognizable 
(medical) evidence of record showing that the veteran's low 
back strain in service persisted from that time, or that his 
current low back disorder, following three significant low 
back injuries with disc herniation requiring surgery, is in 
any way related to his period of service or that low back 
strain in service.  

While the veteran contended in hearing testimony that he had 
persistent low-level low back pain in service following the 
initial low back strain - which pain persistence he 
attributed to continued weight lifting - there is no evidence 
to corroborated this narrative, including no record of 
persistent low back disability in the veteran's service 
separation examination report.  The veteran's own statements 
regarding persistent pain following that low back strain in 
service cannot be accepted as evidence of persistence of a 
low back disability either in service or post service.  Lay 
persons are not competent to offer medical opinions; where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, there is no basis in the medical record for a causal 
association to be drawn between the history of acute low back 
strain in service and the veteran's current significant low 
back disc disability.  The veteran's private neurosurgeon, in 
his November 2004 letter, provided a statement to the effect 
that there is no medical basis for concluding that the 
veteran's current back disorder is related to the veteran's 
low back strain in service.  

In short, all the medical evidence of record is to the effect 
that the veteran did not have persistence of his low back 
strain either in service or post service, and he did have 
multiple significant low back injuries post service which are 
the source of his current low back disorder.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disorder.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical record also does not present any evidence of 
degenerative joint disease of the lumbar spine being present 
within the first post-service year, and hence service 
connection may not be afforded for a low back disorder 
presumptively on that basis.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to an increased rating to 30 percent, but no 
more, is granted for a left knee disorder.  The appeal is 
allowed to this extent, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to service connection for a low back disorder is 
denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


